Citation Nr: 1530434	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  15-06 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for multiple and extensive burn scars of the right lower extremity was proper.

2.  Whether the severance of service connection for multiple and extensive burn scars of the left lower extremity was proper.

3.  Whether the severance of service connection for multiple and extensive burn scars of the right upper extremity was proper.

4.  Whether the severance of service connection for multiple and extensive burn scars of the left upper extremity was proper.

5.  Whether the severance of service connection for multiple and extensive burn scars of the anterior trunk was proper.

6.  Whether the severance of service connection for multiple and extensive burn scars of the posterior trunk was proper.
7.  Whether the severance of basic eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 was proper.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), claimed as secondary to multiple and extensive burn scars.

9.  Entitlement to service connection for loss of muscle. 

10.  Entitlement to special monthly compensation (SMC) based on loss of use of right hand.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to October 2003.

The issues concerning the severance of service connection for multiple and extensive burn scars and DEA benefits come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The remaining issues come before the Board on appeal from a July 2014 rating decision issued by the RO. 

The Veteran was afforded hearings before a Decision Review Officer (DRO) at the RO in February 2011 and September 2011 in connection with the proposed severance of benefits.  

In his November 2014 notice of disagreement, the Veteran also requested a DRO hearing with respect to the remaining issues on appeal.  However, a February 2015 Report of General Information shows that the Veteran, through his representative, withdrew such request.  Further, in his substantive appeals, he requested a Board hearing with respect to all the issues on appeal.  However, in March 2015, his representative also withdrew this request. Therefore, the Board finds that there are no pending hearing requests.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  In a June 2010 rating decision, which was provided to the Veteran in June 2010, the RO granted service connection for multiple and extensive burn scars of the right lower extremity, left lower extremity, right upper extremity, left upper extremity, anterior trunk, and posterior trunk and entitlement to basic eligibility to DEA benefits under 38 U.S.C. Chapter 35.
 
2.  The Veteran sustained multiple and extensive burn scars of the right lower extremity, left lower extremity, right upper extremity, left upper extremity, anterior trunk, and posterior trunk in a motor vehicle accident on March 19, 2011, which were not incurred in the line of duty and were a direct result of an act of willful misconduct.

3.  At the time of the June 2010 rating decision and presently, multiple and extensive burn scars of the right lower extremity, left lower extremity, right upper extremity, left upper extremity, anterior trunk, and posterior trunk are not shown to be causally or etiologically related to any disease, injury, or incident incurred during active duty service.

4.  In a September 2010 rating decision, which was provided to the Veteran in September 2010, the RO proposed to sever service connection for multiple and extensive burn scars of the right lower extremity, left lower extremity, right upper extremity, left upper extremity, anterior trunk, and posterior trunk and entitlement to basic eligibility to DEA benefits under 38 U.S.C. Chapter 35 based on a finding of clear and unmistakable error.
 
4.  In a November 2011 rating decision, the RO severed service connection for multiple and extensive burn scars of right lower extremity, left lower extremity, right upper extremity, left upper extremity, anterior trunk, and posterior trunk and entitlement to basic eligibility to DEA benefits under 38 U.S.C. Chapter 35, effective February 1, 2012.

 5.  The June 2010 award of service connection for multiple and extensive burn scars, right lower extremity, left lower extremity, right upper extremity, left upper extremity, anterior trunk, and posterior trunk and entitlement to basic eligibility to DEA benefits under 38 U.S.C. Chapter 35 is shown to have been clearly and unmistakably erroneous.

6.  An acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD) is not shown to be causally or etiologically related to any disease, injury, or incident incurred during active duty service; rather, such is shown to be proximately due to his nonservice-connected multiple and extensive burn scars.

7.  Loss of muscle is not shown to be causally or etiologically related to any disease, injury, or incident incurred during active duty service; rather, such is shown to be proximately due to his nonservice-connected multiple and extensive burn scars.

8.  The Veteran's loss of use of the right hand has not been attributed to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The severance of the award for service connection for multiple and extensive burn scars of the right lower extremity was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

2.  The severance of the award for service connection for multiple and extensive burn scars of the left lower extremity was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

3.  The severance of the award for service connection for multiple and extensive burn scars of the right upper extremity was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

4.  The severance of the award for service connection for multiple and extensive burn scars of the left upper extremity was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

5.  The severance of the award for service connection for multiple and extensive burn scars of the anterior trunk was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

6.  The severance of the award for service connection for multiple and extensive burn scars of the posterior trunk was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

7.  The severance of basic eligibility to DEA under 38 U.S.C. Chapter 35 was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

8.  The criteria for service connection for an acquired psychiatric disorder, to depression and PTSD, have not been met. 38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2014); 38 C.F.R.  §§ 3.1(m) and (n), 3.102, 3.301, 3.303, 3.310 (2014).

9.  The criteria for service connection for loss of muscle have not been met. 38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2014); 38 C.F.R.  §§ 3.1(m) and (n), 3.102, 3.301, 3.303, 3.310 (2014).

10.  The criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of the Veteran's right hand have not been met. 38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. § 3.350(a)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As it relates to the matters of severance of service connection for multiple and extensive burn scars and eligibility for DEA benefits, the appeal does not arise from adjudication of a claim made by a claimant; rather, it arises from a severance of service connection by the RO.  Therefore, it arises from action initiated by the RO, not the Veteran.  Moreover, severance of service connection requires compliance with particular notification procedures under the law.  Specifically, when severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d). 

Here, the RO found that service connection for multiple and extensive burn scars of the left lower extremity, right lower, right upper extremity, left upper extremity, anterior trunk, and posterior trunk and entitlement to basic eligibility to DEA benefits under 38 U.S.C. Chapter 35 was clearly and erroneously granted in a June 2010 rating decision and notified the Veteran of the proposed severance of service connection in September 2010.  The severance proposal advised him that he had the opportunity to present evidence and argument as to why service connection should not be severed.  In February 2011 and September 2011, the Veteran participated in hearings before a DRO to discuss why the change should not be made.  Thereafter, a November 2011 rating decision severed service connection, effective more than 60 days later, on February 1, 2012.  Thus, the RO complied with the procedural requirements for severance provided under 38 CFR § 3.105. 

With respect to the remaining issues on appeal, prior to the initial rating decision on appeal, the Veteran was sent a letter in April 2014 and that fully addressed all notice elements necessary to substantiate the claims.  The letter also provided information of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.   Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board further finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and personnel records, post-service treatment records, and Social Security Administration (SSA) records.  The Veteran submitted lay statements and was provided an opportunity to set forth his contentions during a pre-severance hearings before a DRO.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Veteran has not been afforded an examination in connection with his psychiatric and muscle loss claims; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, in the instant case, as discussed further below, service treatment records clearly show that the Veteran currently suffers from extensive burn scars from a March 2001 motor vehicle accident.  Clinical records also show that the Veteran has a psychiatric disorder and loss of muscle related to these injuries.  However, in the instant case, the main question is not whether the Veteran has a current diagnosis related to the incident in service.  Rather, the primary inquiry of  whether the injuries were incurred during the line of duty and not due to the Veteran's own willful misconduct is based on the facts of the case at the time of the accident and cannot be determined by a VA examination.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide these claims.  

As indicated previously, the Veteran was afforded the opportunity to testify before a DRO in February 2011 and September 2011 prior to the promulgation of the rating decision severing service connection.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claims.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claims.  Further, the Veteran expressed his knowledge that it must be found that the accident was not due to his own willful misconduct.  

Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Severance of Service Connection and DEA Benefits 

The Veteran is appealing the severance of service connection for multiple and extensive burn scars of the right lower extremity, left lower extremity, right upper extremity, left upper extremity, anterior trunk, and posterior trunk and entitlement to basic eligibility to DEA benefits under 38 U.S.C. Chapter 35, effective February 1, 2012.  Under applicable criteria, once service connection has been granted, it can be severed only upon the VA Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is contemplated, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Following the predetermination procedures specified, final action will be taken.  See 38 C.F.R. § 3.105(i).  If a pre-determination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  Id.  Where a discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such discontinuance shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id. 

Initially, the Board finds that the RO followed the proper administrative procedures to implement the severance of service connection for multiple and extensive burn scars of the right lower extremity, left lower extremity, right upper extremity, left upper extremity, anterior trunk and posterior trunk and entitlement to basic eligibility to DEA benefits under 38 U.S.C. Chapter 35.  In this regard, the RO prepared the September 2010 rating decision in which it proposed severance of service connection for multiple and extensive burn scars, right lower extremity, left lower extremity, right upper extremity, left upper extremity, anterior trunk and posterior trunk and entitlement to basic eligibility to DEA benefits under 38 U.S.C. Chapter 35, and, via a September 2010 letter, notified the Veteran of such proposal and provided him with a copy of the decision.  In the notice letter, the RO informed him that he could submit medical or other evidence to show that the change should not be made and notified him of his right to a hearing.  Thus, prior to the effectuation of the severance by the November 2011 rating decision, the Veteran had the opportunity to present evidence and argument as to why service connection should not be severed.  In fact, in February 2011 and September 2011, the Veteran participated in a hearing before a DRO to discuss why the change should not be made.  Further, the Veteran was informed of the November 2011 rating decision that severed service connection more than 60 days before it became effective on February 1, 2012. 

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  See Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 

The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id. 

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth, supra.

Based on the foregoing, the Board now must determine whether the June 2010 rating decision was clearly and unmistakably erroneous in granting service connection for multiple and extensive burn scars of the right lower extremity, left lower extremity, right upper extremity, left upper extremity, anterior trunk, and posterior trunk and entitlement to basic eligibility to DEA benefits under 38 U.S.C. Chapter 35. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

The Board also observes that 38 U.S.C.A. § 105(a) states, in relevant part, that an injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.

The provisions of 38 C.F.R. § 3.1(m) further state as follows:

In line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the veteran was:

 (1)  Avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty.
 
(2)  Confined under a sentence of court-martial involving an unremitted dishonorable discharge.

(3)  Confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.

The effect of the line-of-duty presumption on claims for disability compensation can be summarized as follows: If a Veteran shows that he suffered an injury or contracted a disease during active military service, that injury or disease will be presumed under section 105(a) to have occurred in the line of duty.  That presumption can be rebutted only if the government shows that the injury or disease was caused by the Veteran's own willful misconduct or abuse of alcohol or drugs, or meets one of the circumstances enumerated under 38 C.F.R. § 3.1(m)(1), (2) or (3). See Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005).  Thus, if the Veteran establishes that he was injured or contracted a disease during active service and the government does not show that the injury or disease resulted from willful misconduct, the Veteran has satisfied the second of the three elements of a compensation claim - that a disease or injury was incurred in service.  Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).

It is not disputed that the Veteran sustained multiple and extensive burn scars on March 19, 2001 when he was involved in a motor vehicle accident.  The Veteran was the operator of the motor vehicle.  He crashed into a barrier after losing control of the car and the gas tank subsequently exploded.  The Veteran's treatment records following the accident show treatment for numerous burn scars.  The records also showed that the Veteran had a blood alcohol level of .188 over an hour after the accident.  Further, a police accident report showed that careless driving contributed to the cause of the accident and that charges were pending, but had been delayed due to driver's extensive injuries.  Subsequently, it appears that a citation of careless driving was issued.  However, it appears that the Veteran was found not guilty in March 2005.  

Service personnel records showed that a Line of Duty Determination was completed in April 2003.  The report outlined the evidence, including the description of the accident from witness testimony.  The Veteran was operating a motor vehicle that struck a barrier wall.  The collision caused an explosion that badly burned the Veteran and his passenger.  It was observed that the Veteran had been drinking alcohol for several hours prior to the accident.  The Veteran was also under the legal drinking age at the time of the accident and his blood alcohol content was .188, over twice the legal limit allowed for operating a motor vehicle.  Based on these facts, it was found that the Veteran's intoxication was the proximate cause of the accident.  As such, injuries sustained in the accident were not in the line of duty because they were caused by the Veteran's own willful misconduct.  The Veteran's DD 214 shows that the Veteran was discharged due to disability that was not in line of duty.  In sum, the Veteran's service personnel records clearly show that the service department determined that the Veteran's injuries incurred in the March 19, 2001 motor vehicle accident were not incurred in the line of the duty and were the result of his own misconduct.  

Post-service treatment records clearly document treatment for residual disabilities caused by the motor vehicle accident.     

In his statements of record and at the DRO hearings, the Veteran has asserted that the cause of his injuries was not due his alcohol use.  Rather, he was driving fine, perfectly straight, and then all of a sudden lost control and hit the guard rail.  He reported that he did not receive any sort of citation or ticket for the accident.  He also reported that General Motors had assumed responsibility for the accident due to product default and that he had received a settlement from General Motors for the accident.  He further indicated that there has been several product recalls by General Motors due to fuel pumps exploding during impact. 
 
In support of his claim, the Veteran has submitted numerous reports concerning product recall and fuel system integrity failures by General Motors as well as a copy of the settlement pay out to himself.  

In August 2010, February 2011, and September 2011 Administrative decisions, the RO clearly found that the injuries were not sustained in the line of duty and were due to the Veteran's own willful misconduct.  In these determinations, the RO outlined the documents concerning the safety issues of sidesaddle fuel tanks in 1973 through 1987 in General Motors full-size pick-up trucks, but also noted that an internet search showed that the Veteran's 1999 blazer involved in the accident was negative for fuel tank, acceleration, or factory defect concerns.  The RO also observed that a settlement was paid out to the Veteran by General Motors and that he was found not guilty for careless driving; however, there was no assumption of responsibility by General Motors in these documents.  The RO outlined the findings by the service department and the Veteran's hearing testimony and concluded that the injuries sustained were not in the line of duty because they were caused by willful misconduct.  

The central issue in this case is the determination of whether the Veteran's multiple and extensive burn scars were incurred in the line of duty or whether it was due to his willful misconduct.

Again, veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the Veteran's misconduct.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir. 2009) (citing 38 U.S.C.A.  § 105(a)).  This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs.  See Holton, 557 F.3d at 1367.

The simple drinking of an alcoholic beverage is not in of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).  Proximate causation must be established when injuries sustained as a result of the drinking of alcoholic beverages are considered to be willful misconduct.  See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

Initially, although the Veteran has maintained that his consumption of alcohol at the time of his accident was not the primary cause of the accident and that other factors,  primarily product defect caused the accident, the service records are in direct contradiction to his assertions.  The service records show the Veteran's intoxication was the proximate cause of his motor vehicle accident, which caused his injuries.  Again, the Veteran's blood alcohol content was over twice the legal limit for operating a motor vehicle.  After thoroughly investigating the accident during a formal line of duty investigation, the service department found that the accident was not in the line of duty as it was due to the Veteran's own willful misconduct.  The Board recognizes that the Veteran received an honorable discharge and was discharged due to physical disability; nevertheless, the service records show that that this disability was not incurred in the line of duty.  Although the Veteran asserts that he was never found guilty of any charges by the state with respect to the accident, findings by a state police authority are not binding on the service department.  

Likewise, despite the fact that the Veteran was paid a settlement by General Motors and that there have been product recalls on other General Motor vehicles, there has been no admission of fault for the accident by General Motors.  In other words, simply because a settlement was paid out, it is not an assumption of fault.  Despite the Veteran's own assertions that there was a product malfunction, there is no other indication that such malfunction was the proximate cause of the accident.  Moreover, this evidence does not address the Veteran's blood alcohol content at the time of the accident.  As such, it has minimal probative value.  In sum, the more probative evidence shows that the cause of the accident was the Veteran's alcohol consumption that was over the legal limit while driving a motor vehicle.  Again, the service department finding is binding on the VA unless it is patently inconsistent with the requirements of laws administered by VA.  In this case, it is not inconsistent as the evidence shows that alcohol use was the proximate cause of the accident and, in turn, was willful misconduct.  38 C.F.R. § 3.301(c)(2).

In view of the foregoing, the Board finds that all the probative evidence of record establishes that a grant of service connection for the Veteran's multiple and extensive burn scars of the right lower extremity, left lower extremity, right upper extremity, left upper extremity, anterior trunk ,and posterior trunk and entitlement to basic eligibility to DEA benefits under 38 U.S.C. Chapter 35 was clearly and unmistakably erroneous as the injuries sustained were not incurred in the line of duty.  The Board, therefore, concludes that severance of service connection for multiple and extensive burn scars of the right lower extremity, left lower extremity, right upper extremity, left upper extremity, anterior trunk, and posterior trunk and entitlement to basic eligibility to DEA benefits under 38 U.S.C. Chapter 35 was proper.

III.  Service  Connection for an Acquired Psychiatric Disorder and Loss of Muscle

The Veteran has asserted that he has an acquired psychiatric disorder as well as loss of muscle due to injuries sustained in the motor vehicle accident.  Post-service treatment records also show treatment for such disabilities and relate such to the injuries sustained in the March 2001 motor vehicle accident.  Nevertheless, as the evidence of record shows that such disorders are associated with and/or proximately due to his injuries sustained in the March 2001 the motor vehicle accident that have been determined to not be sustained in the line of duty, service connection must also be denied for these claims.  See 38 C.F.R. § 3.310. 

IV.  SMC for Loss of Use of Right Hand

The Veteran also seeks SMC for loss of use of the right hand from injuries sustained in the March 2011 motor vehicle accident.  Special monthly compensation under 38 U.S.C. 1114(k) is payable for each anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, complete organic aphonia with constant inability to communicate by speech or, in the case of a woman veteran, the anatomical loss of 25 percent or more of tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy) or has received radiation treatment of breast tissue.

In the instant case, as the Veteran is not service-connected for a right hand disorder, nor does the evidence show a right hand disorder was incurred in or caused by active duty service, entitlement to special monthly compensation based on loss of use must be denied.

ORDER

As severance of service connection for multiple and extensive burn scars of the right lower extremity was proper, the appeal is denied.

As the severance of service connection for multiple and extensive burn scars of the left lower extremity was proper, the appeal is denied.

As the severance of service connection for multiple and extensive burn scars of the right upper extremity was proper, the appeal is denied.

As the severance of service connection for multiple and extensive burn scars of the left upper extremity was proper, the appeal is denied.

As the severance of service connection for multiple and extensive burn scars of the anterior trunk was proper, the appeal is denied.

As the severance of service connection for multiple and extensive burn scars of the posterior trunk was proper, the appeal is denied.

As the severance of basic eligibility to DEA under 38 U.S.C. Chapter 35 was proper, the appeal is denied. 

Service connection for an acquired psychiatric disorder, to include depression and PTSD, is denied. 

Service connection for loss of muscle is denied. 

SMC based on loss of use of right hand is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


